Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Dr. Stephanie R. Amoroso, Ph.D. (51,401) was informed of the Examiner’s amendment on July 20th 2020.

The application has been amended as follows:
Claim 10, line 1 “A method for obtaining an emulsion comprising:” has been deleted, and -- A method for obtaining an emulsion having an oil droplet size in the range of from 2 to 10µm comprising: -- has been inserted.

Claim 13, line 2 “35%” has been deleted, and – 35 wt.% -- has been inserted.

Reasons for Allowance
Claims 1-2 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference, Tang (USPub 2010/0136173 A1) discloses an emulsifying agent comprising at least 90% rapeseed protein isolate comprising 10-40wt% napins (i.e., 2S protein) and 30-70wt% cruciferins (i.e., 12S protein). While the rapeseed protein isolate may be used as a protein ingredient and emulsifier in food products, such as dressings, emulsions and/or pastes, Tang discloses the rapeseed protein isolate is denatured.	
Hiron et al (USPub 2005/0064086 A1) discloses that forming emulsions/dressings, such as mayonnaise, by combining 1% rapeseed protein isolate with oil (i.e., 75.5%), water (about 18.5%) and other additives, was well known and conventional; and Segall et al (USPub 2010/0068370 A1) discloses emulsified food compositions where whole egg or egg yolk are usually employed (e.g., mayonnaise) wherein the whole egg or egg yolk are partly or fully substituted with canola non-denatured (i.e., native) protein isolate that is salt extracted from canola protein micellar mass (‘PMM’), but comprises native napins and cruciferins that are outside the relative contents recited in claim 1. While disclosed and not claimed salt extraction method of native canola protein is well known (see Murray US6,005,076 whole document), neither Tang, nor any other prior art reference alone, or in combination, discloses an emulsion comprising the native canola protein with the relative contents of napins and cruciferins as recited in independent claim 1.
Additionally, in view of the fact composition claim 1 is allowed, claim 10 drawn to a method of making the composition of claim 1 and claim 13 drawn to a pet food comprising 5% to 35wt % native rapeseed protein isolate and the composition of claim 1, are rejoined and examined.
In view of the fact independent composition claim 1 is allowed, rejoined claim 10 drawn to a method of making the composition that requires all the limitations of claim 1, and rejoined claim 13 drawn to a combination comprising the composition of claim 1, are also allowed.
In light of the above, the rejections of record are untenable and thus, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/           Examiner, Art Unit 1792                                                                                                                                                                                             
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792